               Case 1:18-cr-00902-GHW Document 42 Filed 06/05/19 Page 1 of 5
                                                                               LAW OFFICES OF
EF                                                                           ERIC FRANZ, P.L.L.C.
                                                                                      www.efranzlaw.com


                                                     June 5, 2019

By ECF
The Honorable Gregory H. Woods
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                                   Re: United States v. Alan Arias, 18 CR 902 (GHW)

Dear Judge Woods:

      I represent Alan Arias (“Alan”) as CJA counsel and submit this letter in connection
with his sentencing, which is scheduled for June 20, 2019.

      Alan is described as a “great father” who “always helped and never missed anything
when it came” to caring for and attending to his young son, A.A.1 Ex. A at 001. Alan’s
parents were mere teenagers when he was born – his mother was only 15 years old at the
time. Unfortunately, but understandably so, given their young age, they were unable to care
for him and Alan was left to the care of his grandmother for the first 14 years of his life. It
was only then that he came under his mother’s care. It is Alan’s greatest hope to be able to
provide his own 4 year old son with the kind of family that he himself did not have, and
break the cycle of absentee-parent that plagued his family.

       Alan now comes before Your Honor following his guilty plea to a lesser included
count under Count 1, Conspiracy to Distribute and Possess with Intent to Distribute Crack
in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B). Alan makes no excuses for his conduct
and is confronted every morning with the crushing awareness of the gravity and
consequences of his conduct; conduct for which he has accepted responsibility, pled guilty
and stands ready to be sentenced.



1
   Enclosed as Exhibit A is a collection of letters from Alan’s family members, and they are bate stamped 001-006 for ease of
reference.

New York City (Mailing Address)                                                                     Long Island
747 Third Ave. 20th Fl., New York, N.Y. 10017                        220 Old Country Road, Mineola, N.Y. 11501
(212) 355-2200 (phone) (212) 937-2217 (fax)                          (516) 692-0109 (phone) (212) 937-2217 (fax)
           Case 1:18-cr-00902-GHW Document 42 Filed 06/05/19 Page 2 of 5

EF                                                                          Page 2 of 5

       The Presentence Investigation Report (“PSR”), dated March 22, 2019, calculates
Alan’s Total Offense Level to be 21 and places him in Criminal History Category II. PSR
¶¶ 35; 41. Although the applicable advisory sentencing range is 41 months to 51 months
incarceration, pursuant to U.S.S.G. §5G1.1(b), his guidelines are effectively 60 months due
to the statutory five year mandatory minimum which applies to his offense of conviction.
21 U.S.C. §§ 846 and 841(b)(1)(B). PSR ¶ 79. We respectfully submit that a sentence of
60 months -- the statutory mandatory minimum – is sufficient, and not greater than
necessary as an appropriate sentence. See 18 U.S.C. § 3553(a).

           ALAN’S PERSONAL HISTORY AND CHARACTERISTICS

      Alan is a deeply loved son, father and brother who is comforted and supported by a
whole host of family members who are ready to welcome him with open arms and support
him following his eventual release from custody. Alan is not beyond redemption. At 25
years old, he is capable but more importantly, he is committed to make the change
necessary to mend his life such that he can become a productive member of society.

A.    Alan’s Upbringing and Family

       Alan was born into a working-class immigrant Dominican family in the Bronx, in
August of 1993. PSR ¶ 47. His parents were mere teenagers when he was born; his mother,
Eva Taveras, was only 15 years old when she gave birth to Alan. Id. His father, Junior
Arias, was only a few years older than his mother at the time. Id. Given his parents’ youth
and their inability to raise him, he was raised by his maternal grandmother, Margarita
Rosario, who relied on public assistance and food stamps to survive. PSR ¶ 49. It is only
when Alan turned 14 years old that he returned to live with his mother. PSR ¶ 50. Alan is
the oldest child and he has two half-siblings on his mother’s side, Yobelyn Carbajal, age
16, and A.C., age 11. PSR ¶ 48. He also has a newborn brother on his father’s side named
J.A.. Id.

       Alan has had sporadic employment throughout his adulthood. PSR ¶¶ 72-73. His
most consistent and fruitful period of employment came when he worked for his father
doing construction, painting and related home repair. Id. Ex. A at 003. Alan’s goal upon
his release from jail is to cultivate the construction skills he learned under his father’s
tutelage and to find gainful employment.

B.    Alan is a Committed and Loving Father

       Alan has a four-year old son, A.A. with his long-term ex-girlfriend, Brittney Soto.
PSR ¶ 51. Alan made a commitment to breaking the family cycle of absentee parents and
strives to be the kind of parent to his son that his own parents were unable to be for him.
            Case 1:18-cr-00902-GHW Document 42 Filed 06/05/19 Page 3 of 5

EF                                                                               Page 3 of 5

Alan and Britney were together from 2010 until 2018 and she reports that he “was always
present for their son (while at liberty)”. PSR ¶ 52. Quite naturally, it has “been difficult
for their son to understand [Alan’s absence]” and both Brittney and A.A. have struggled
mightily with Alan’s current incarceration. Id. Although, Brittney and Alan are no longer
romantically involved, she remains supportive of Alan and would very much like to see
Alan return home. Ex. A at 001.

       Indeed, in her letter to Your Honor, Brittney writes that her son will often call Alan
hoping his dad will pick up, to no avail of course. Id. The obvious and abundant sadness
in the image of a little child reaching out for his father in that fashion brings Alan to tears.
Brittney is categorical “I’m hoping that Alan doesn’t have to be away for long because my
son would be very devastated ….. I hope and pray that Alan gets to be with our son [A.A.]
very [s]oon.” Id.

       Alan’s other family members reflect a similar collective love and fervent desire to
see Alan out of jail. Alan’s 11 year old half-brother deeply misses playing with his big
brother stating “I have the best brother.” Ex. A at 002. Alan’s father, Rafael, proclaims
that he is “proud of the person and father” that Alan has become. Ex. A at 003. His mother,
Eva, concedes her son has made mistakes but that he is “funny, lovable, caring and also a
great father to his 4 year old [A.A.].” Ex. A at 004. His cousin, Raiceli Ventura, describes
Alan being “more a brother” to her in that he was always so helpful, thoughtful and
available. Ex. A at 005. Finally, his little sister, Yobelyn, writes that Alan “has always
been there for [her]” and she further echoes the love and kindness expressed by other family
members. Ex. A at 006. His younger sister, Yobelyn Carbajal, describes her big brother
Alan as “being the greatest brother and man” that she has known and that Alan “has always
been there for [her]” providing comfort and support. Ex. A at 006. Indeed, the abundant
love and support for Alan clearly mirrors the devotion and care that he has extended to his
family; as his mother, Eva Taveras, most aptly said “My son helped everyone that needed
him as much as he could.” Ex. A at 004.

C.    History of Substance Abuse

       Alan left high school during his junior year, began spending time “in the streets with
friends” and started smoking marijuana. PSR ¶ 50. At the time, Alan was not attending
school and drug abuse was his regretful means to cope with depression. This introduction
to marijuana at such a tender age continued to plague Alan who reported daily marijuana
usage almost every day since, with the exception of when he was in treatment. PSR ¶ 62.
Alan never went back to high school and has struggled through a number of GED
preparatory courses. PSR ¶¶ 69-71. In 2015, Alan began abusing Percocet and continued
daily use up until the instant arrest in December 2018. PSR ¶ 63. The addiction eventually
consumed him and spiraled out of control causing Alan to sell drugs to feed his habit. Id.
            Case 1:18-cr-00902-GHW Document 42 Filed 06/05/19 Page 4 of 5

EF                                                                                  Page 4 of 5


       Alan has made two attempts to deal with his drug addiction. While under the
supervision of U.S. Pretrial Services of the Southern District of New York in 2013, Alan
was admitted to an outpatient drug treatment from May 2013 until January 2014. PSR ¶
64. He regularly attended his counseling sessions and was described as being “open about
his urges and adapting coping skills to manage his urges and emotions” – his success was
reflected in his negative drug screens. Id. However, Alan ultimately relapsed and resumed
his marijuana and Percocet use. PSR ¶ 65.

      Then again, while under the supervision of the U.S. Probation Office for the
Southern District of New York, Alan was referred to various substance abuse programs but
unfortunately, with little success. PSR ¶¶ 65-66. In September 2016, and again in February
2017 Alan attempted treatment but he continued to struggle with his Percocet addiction
and tested positive for opiates. Id. His sustained Percocet abuse proved much harder to
overcome than his previous struggles with alcohol and marijuana.

       Through this trial and error period of combatting his addiction, Alan learned a
valuable lesson; he needs in-patient, focused treatment. Alan has been sober since his arrest
in December 20182 for the instant offense and is committed to entering substance abuse
treatment while he serves his sentence and thereafter. PSR ¶ 67. Notably, Alan’s
involvement in the instant criminal conduct coincided with his heaviest period of opiate
abuse.

                                         ARGUMENT

        As this Court is undoubtedly aware, the United States Supreme Court decision in
United States v. Booker, 543 U.S. 220 (2005), has reshaped the way a sentencing judge can
impose a sentence. The sentencing court may consider the Guideline range, as well as any
basis to depart from that range. Indeed, the Guidelines range is “the starting point and the
initial benchmark” for sentencing. Gall v. United States, 552 U.S. 38, 49 (2007). Once
the Court calculates the applicable Guidelines range, it must consider the seven factors that
are set forth in 18 U.S.C § 3553(a).

      We respectfully submit that a sentence of 60 months imprisonment followed by 4
years of supervised release is appropriate. Probation has indicated that there are no
“additional factors which would warrant a sentence outside the advisory Guidelines range.”
PSR ¶ 96. In this regard, we submit that although Alan has pled guilty to and committed a
serious offense, he has an abundance of compelling qualities that speak to his good
character.

2Notably, Alan has not suffered any disciplinary infractions throughout his pre-trial detention.
PSR ¶6.
           Case 1:18-cr-00902-GHW Document 42 Filed 06/05/19 Page 5 of 5

EF                                                                            Page 5 of 5


       Furthermore, Alan’s particularly difficult early childhood, having been born when
his 15 year old mother was herself a child, should be considered in determining the
appropriate sentence. His mother was too young to care for him so he had to live with his
grandmother. Although his grandmother endeavored to raise him the best way she could,
he was unable to live with his mother until he was 14 years old. The resulting sadness and
isolation contributed to his later substance abuse leading Alan to make a whole host of self-
destructive and poor decisions in adulthood. Despite the difficulties he has faced in his
young life and the profound mistakes he has made, embodied by the instant offense, Alan
is hopeful about his future. He has embraced this moment, accepted responsibility for his
conduct and views this as a transformative time for himself as he looks forward to a life of
sobriety and to being an integral component in his son’s life.

      As a final thought, Alan’s substance abuse has contributed to his poor decision
making and he accepts that his marijuana and Percocet abuse was a terrible way to “treat”
his depression. He can now see, in the light of sobriety that a sincere commitment to
substance abuse treatment is required.

                                     CONCLUSION

       We respectfully request Your Honor sentence Alan to the mandatory minimum term
of 60 months imprisonment followed by four years of supervised release. Although, Alan
has struggled with substance abuse and faced unquestionable difficulties in his young life,
he has accepted responsibility for the instant offense without any qualifications. Alan’s
everlasting hope is that this painful experience will allow him to fully embrace sobriety
and be a positive role model in the life of his young son.




                                                     Respectfully Submitted,




                                                     ___________________
                                                     ERIC FRANZ
